SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

827
KA 14-01245
PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

TERREL A. GOODSON, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered May 15, 2014. The judgment convicted defendant,
upon a jury verdict, of predatory sexual assault against a child and
sexual abuse in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
following a jury trial of, inter alia, predatory sexual assault
against a child (Penal Law § 130.96). Defendant’s girlfriend lived in
an apartment across the hall from the apartment of the 10-year-old
victim’s mother. On the night of September 2, 2013, the 10-year-old
victim slept at the apartment of defendant’s girlfriend. At some
point in the evening, defendant’s girlfriend left, leaving only
defendant, the victim, and the victim’s younger sister in the
apartment. Later in the night, after the victim and her sister fell
asleep, defendant allegedly sexually assaulted the victim. The
victim’s sister remained asleep during the assault.

     Viewing the evidence in light of the elements of the crimes as
charged to the jury (see People v Danielson, 9 NY3d 342, 349), we
conclude that the verdict is not against the weight of the evidence
(see generally People v Bleakley, 69 NY2d 490, 495). “The People’s
case rested largely on the credibility of the victim and,
notwithstanding minor inconsistencies in the victim’s testimony, there
is no basis in the record for us to disturb the jury’s determination
to credit the victim’s testimony” (People v Chrisley, 126 AD3d 1495,
1496, lv denied 26 NY3d 1007; see People v Izzo, 104 AD3d 964, 966-
967, lv denied 21 NY3d 1005; see generally People v Childres, 60 AD3d
1278, 1279, lv denied 12 NY3d 913). Moreover, defendant’s arguments
regarding the credibility of the victim’s mother and the lack of
                                 -2-                           827
                                                         KA 14-01245

forensic evidence corroborating the victim’s testimony are unavailing
inasmuch as “the testimony of [the victim] can be enough to support a
conviction” (People v Calabria, 3 NY3d 80, 82). “Sitting as the
thirteenth juror . . . [and] weigh[ing] the evidence in light of the
elements of the crime[s] as charged to the other jurors” (Danielson, 9
NY3d at 349), we conclude that the jury did not fail to give the
evidence the weight it should be accorded (see generally Bleakley, 69
NY2d at 495; People v Kalen, 68 AD3d 1666, 1667, lv denied 14 NY3d
842).

     Defendant failed to preserve for our review his contention that
he was deprived of a fair trial by prosecutorial misconduct during
summation inasmuch as he “either failed to object to the alleged
misconduct, or failed to request curative instructions or move for a
mistrial when [County Court] sustained his objection[]” (People v
Tolbert, 283 AD2d 930, 931, lv denied 96 NY2d 908; see People v
Galloway, 54 NY2d 396, 400; People v Lewis, 140 AD3d 1593, 1595). “In
any event, ‘[t]he majority of the comments in question were within the
broad bounds of rhetorical comment permissible during summations . .
. , and they were either a fair response to defense counsel’s
summation or fair comment on the evidence . . . Even assuming,
arguendo, that some of the prosecutor’s comments were beyond those
bounds, we conclude that they were not so egregious as to deprive
defendant of a fair trial’ ” (People v Stanley, 108 AD3d 1129, 1131,
lv denied 22 NY3d 959; see People v McEathron, 86 AD3d 915, 916, lv
denied 19 NY3d 975).

     Contrary to the People’s assertion, defendant preserved his
contention that the court erred in limiting his cross-examination of
the victim regarding a prior, unrelated instance of sexual contact
with a different individual (cf. generally People v Goossens, 92 AD3d
1281, 1281, lv denied 19 NY3d 960), but we conclude that defendant’s
contention lacks merit. “[T]he questions at issue were ‘speculative,
and lacked a good faith basis, and the probative value of the matters
sought to be elicited was outweighed by the danger that the main
issues would be obscured and the jury confused’ ” (People v Baker, 294
AD2d 888, 889, lv denied 98 NY2d 708; see People v Quinones, 210 AD2d
176, 177).

     Defendant failed to preserve for our review his further
contention that the court erred in limiting his cross-examination of
the victim regarding the omission of certain facts from her direct
examination and grand jury testimony and, in any event, that
contention is without merit (see generally People v Bornholdt, 33 NY2d
75, 88; People v Lester, 83 AD3d 1578, 1578-1579, lv denied 17 NY3d
818). Defendant likewise failed to preserve for our review his
contention that the court violated his constitutional rights by
limiting his cross-examination of the victim, inasmuch as he failed to
object on those grounds at trial (see People v Bryant, 93 AD3d 1344,
1344-1345), and we decline to exercise our power to review that
contention as a matter of discretion in the interest of justice (see
CPL 470.15 [6] [a]).
                                 -3-                           827
                                                         KA 14-01245

      Finally, we reject defendant’s contention that he was deprived of
effective assistance of counsel. The record establishes that defense
counsel made an omnibus motion, made an opening statement with the
cogent theory that the victim was incredible, pursued that theory on
cross-examination, delivered a summation consistent with that theory,
and obtained an acquittal on the top count of the indictment. Viewing
the evidence, the law and the circumstances of this case, in totality
and as of the time of the representation, we conclude that defendant
received meaningful representation (see People v Baldi, 54 NY2d 137,
147).




Entered:   November 10, 2016                    Frances E. Cafarell
                                                Clerk of the Court